Case 1:20-cv-00246-JJM-LDA Document 40 Filed 02/03/21 Page 1 of 3 PageID #: 1008




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND

  DESTINY WASHINGTON, DEVIN                             )
  HAZEL, and DORIS ALEXANDER,                           )
  individually and on behalf of all others              )
  similarly situated,                                   ) Case No. 1:20-cv-00246-JJM-LDA
                                                        )
                         Plaintiffs,                    )
                                                        )
                 v.                                     )
                                                        )
  JOHNSON & WALES UNIVERSITY,                           )
                                                        )
                         Defendant.                     )

                      DEFENDANT JOHNSON & WALES UNIVERSITY’S
                        NOTICE OF SUPPLEMENTAL AUTHORITY

        Defendant Johnson & Wales University respectfully submits this notice of supplemental

 authority to invite the Court’s consideration of an order in Hassan v. Fordham University, Case

 No. 29-CV-3265 (KMW) (S.D.N.Y. Jan. 28, 2021). Judge Kimba M. Wood of the Southern

 District of New York granted Fordham University’s motion to dismiss a complaint related to the

 university’s transition to remote learning in response to COVID-19. The order dismissed claims

 for breach of contract, unjust enrichment, conversion, and money had and received. A true and

 correct copy of this order is attached as Exhibit 1.

        As here, the plaintiff in Hassan failed to identify any specific promise for in-person

 education, instead relying on “informational guidance” in Fordham’s course catalog and various

 other policy and marketing statements for an “on-campus experience.” Slip op. at 10-11. The

 court rejected plaintiffs’ contention that Fordham had made a “sweeping promise to provide in-

 person educational services, based on its course descriptions,” or marketing statements “more akin

 to general statements of policy.” Id. at 11 (internal quotations omitted). And as here, the plaintiff




                                                   1
Case 1:20-cv-00246-JJM-LDA Document 40 Filed 02/03/21 Page 2 of 3 PageID #: 1009




 failed to demonstrate that the relevant “aspects of a course were not subject to change” or that

 Fordham had “relinquished its authority to alter the modality of its course instruction.” Id. at 10-

 11 (internal quotations omitted).

 DATED: February 3, 2021                    Respectfully submitted,




                                              By /s/ Robert Clark Corrente
                                                Robert Clark Corrente (#2632)
                                                Joseph D. Whelan (#5694)
                                                Christopher N. Dawson (#8508)
                                                WHELAN CORRENTE & FLANDERS LLP
                                                100 Westminster Street, Suite 710
                                                Providence, RI 02903
                                                Telephone: (401) 270-4500
                                                rcorrente@whelancorrente.com
                                                jwhelan@whelancorrente.com
                                                cdawson@whelancorrente.com

                                                 -and-

                                                 /s/ Crystal Nix-Hines
                                                 Crystal Nix-Hines (pro hac vice)
                                                 Kathleen M. Sullivan (pro hac vice)
                                                 Shon Morgan (pro hac vice)
                                                 Scott Mills (pro hac vice)
                                                 QUINN EMANUEL URQUHART &
                                                 SULLIVAN, LLP
                                                 865 South Figueroa Street, 10th Floor
                                                 Los Angeles, CA 90017-2543
                                                 Telephone: (213) 443-3000
                                                 crystalnixhines@quinnemanuel.com
                                                 kathleensullivan@quinnemanuel.com
                                                 shonmorgan@quinnemanuel.com
                                                 scottmills@quinnemanuel.com

                                                 Attorneys for Defendant
                                                 Johnson & Wales University




                                                  2
Case 1:20-cv-00246-JJM-LDA Document 40 Filed 02/03/21 Page 3 of 3 PageID #: 1010




                                CERTIFICATE OF SERVICE

         I hereby certify that the foregoing Notice of Supplemental Authority was served on all

 counsel of record on February 3, 2021, using the Court’s CM/ECF system, which will send a

 notification of such filing.

                                            /s/ Crystal Nix-Hines
                                            Crystal Nix-Hines
